DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/729,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:




(Chang)
Instant Application No. 16/729,050
(Chang2)
1.  A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: 

setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;  

  obtaining dimensional detection data during machining of a product;  

  according to the dimensional detection data and dimensional inspection standards, calculating a dimensional correction parameter according 
to a predetermined correction model and 


6. The machining apparatus error correction method of claim 1, wherein before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the corresponding machining apparatus, the method further comprises: 

 







 




  




determining the interval in which the detection data are located;  
  

  wherein: if the detection data are located within the safe interval, the method is ended;  

  if the detection data are located within one of the correction intervals, the method continues;  and 
 
   if the detection data are located within one of the alarm intervals, the method is ended and an alarm is issued.

1 (continued). generating a correction parameter file readable by the machining apparatus; and distributing the correction parameter file to a corresponding machining apparatus. 



  setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;  

  obtaining predetermined detection data during machining of a product;  

  analyzing the predetermined detection data, and calculating a correction parameter according to a predetermined correction model, 



 









  the step of analyzing the predetermined detection data comprising: 
 
  filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards; and 

  determining a standard interval 
according to a tolerance range of the dimensional inspection standards, and 



  determining the interval in which the predetermined detection data are located, 

  wherein if the predetermined detection data are located within the safe interval, the method is ended, 
 
  if the predetermined detection data are located within the correction interval, the method continues, and 
  
  if the predetermined detection data are 
located within the alarm interval, the method is ended and an alarm is issued;  

  distributing a correction parameter file to a corresponding machining apparatus;  and 
 
  

  correcting a machining parameter of the corresponding machining apparatus according to the correction parameter.

  
  a processor;  and 

  a storage medium storing a plurality of instructions, which when executed 
by the processor, cause the processor to: 

  set initial operating parameters according to a predetermined machining 
  
  obtain dimensional detection data during machining of a product;  
 
  according to the dimensional detection data and dimensional inspection standards, calculate a dimensional correction parameter according to a predetermined correction model and 

15.  The machining apparatus error correction system of claim 10, wherein 
before calculating the dimensional correction parameter according to the 
predetermined correction model and generating the correction parameter file 
readable by the corresponding machining apparatus, the processor is further configured to: 
  








  


 
  set a safe interval, correction intervals, and alarm intervals according to a dimensional inspection standard range;  and determine the interval in which the detection data are located;  








  if the detection data are located within one of the correction intervals, the method continues; and 

  if the detection data are located within one of the alarm intervals, the method is ended and an alarm is issued.

1 (continued). generate a correction parameter file readable by the machining apparatus; and distribute the correction parameter file to a corresponding machining apparatus.



  a processor; and 

  a storage medium storing a plurality of instructions, which when executed 
by the processor, cause the processor to: 

  set initial operating parameters according to a predetermined machining 

obtain predetermined detection data during machining of a product;
  
  analyze the predetermined detection data, and calculate a correction parameter according to a predetermined correction model, 


  
  








  the step of analyzing the predetermined 
detection data comprising: 

  filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards;  and
    
  determining a standard interval according to a tolerance range of the 
dimensional inspection standards, and 

  setting intervals according to the standard interval, the intervals comprising a safe interval, a correction 
interval, and an alarm interval, wherein the safe interval=M*standard interval, 
the correction interval=N*standard interval, the alarm interval=L*standard 
interval, and L>N>M;  determine the interval in which the predetermined 
detection data are located, 



  if the predetermined detection data are located within the correction interval, the method continues, and 

  if the predetermined detection data are located within the alarm interval, the method is ended and an alarm is issued;  

  distribute a correction parameter file to a corresponding machining apparatus;  and 



  correct a machining parameter of the corresponding machining apparatus according to the correction parameter.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  As per the table above, claims 1, 6, 10 and 15 of the instant application has each and every limitation of claims 1 and 10 of U.S. Patent Application No. 16/729,050; hence, the table is representative of a direct correlation that is present between the claimed limitations of the instant application and U.S. Patent Application No. 16/729,050.

Claims 1, 7, 8, 10, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, 16 and 17 of copending Application No. 16/729,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:



(Chang)
Instant Application No. 16/729,063
(Chang2)
1.  A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: 

  setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;  


  obtaining dimensional detection data during machining of a product;  

  according to the dimensional detection data and dimensional inspection standards, calculating a dimensional correction parameter according 
to a predetermined correction model and 

7.  The machining apparatus error correction method of claim 1, wherein the step of calculating the correction parameter according to the predetermined correction model comprises: 

  establishing key dimensional associations based on machining procedures and positioning references;  and 




















1 (continued).  generating a correction parameter file readable by the machining apparatus;  

  and distributing the correction parameter file to a corresponding machining apparatus.


setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;  


obtaining predetermined detection data during machining of a product;  

  analyzing the predetermined detection data, and calculating correction parameters according to a predetermined correction model, 


  the step of analyzing the detection data comprising: 


  


  establishing key dimensional associations of key dimensions according to the predetermined machining program and positioning references, wherein the key dimensions comprise all dimensions that are changed and correspondingly cause other dimensions to change;  

the key dimensional associations comprising a relationship between the dimensions that are changed and the correspondingly changed dimensions;  and 



  correcting a machining parameter of the corresponding machining apparatus according to the correction parameters. 

7.  The machining equipment error correction method of claim 1, wherein the step of calculating correction parameters according to a predetermined correction model comprises: 


  generating a correction parameter file readable by the machining apparatus.


1 (continued). distributing the correction parameters to a corresponding machining apparatus;  and 

comprising: 

  storing the dimensional detection data and the correction parameters;  

  performing big data analysis on the stored dimensional detection data and the correction parameters; and 

  modifying or improving the correction 
 model based on results of the big data     
 analysis.
8.  The machining equipment error correction method of claim 7, further 
comprising: 

  storing the detection data and the correction parameters;  

  performing big data analysis on the stored detection data and the correction 
parameters; and 

  adjust the predetermined correction model based on results of the big data analysis.
10.  A machining apparatus error correction system comprising: 
  a processor; and 



by the processor, cause the processor to: 

  set initial operating parameters 
according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;  

  obtain dimensional detection data during machining of a product;  

  according to the dimensional detection data and dimensional inspection standards, calculate a dimensional correction parameter according to a predetermined correction model and 


16.  The machining apparatus error correction system of claim 10, wherein the processor calculates the correction parameter according to the predetermined correction model by: 

  establishing key dimensional associations based on machining procedures and positioning references;  and 


 






















10 (continue).  generate a correction parameter file readable by the machining apparatus; and 


  distribute the correction parameter file to a corresponding machining apparatus.

  a processor; and 




  set initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards; 
 
  obtain predetermined detection data during machining of a product;  

  analyze the predetermined detection data, and calculating correction parameters according to a predetermined correction model, 



  the step of analyzing the detection data 
comprising: 




  establishing key dimensional associations of key dimensions 
according to the predetermined machining program and positioning references, 

wherein the key dimensions comprise all dimensions that are changed and 
correspondingly cause other dimensions to change;  

  the key dimensional associations comprising a relationship between the dimensions that are changed and the correspondingly changed dimensions;  and 


among the predetermined detection data, inspection parameters, and the key 
dimensions;  

  correct a machining parameter of the corresponding machining apparatus according to the correction parameters.

16.  The machining equipment error correction system of claim 10, wherein the processor further calculates the correction parameters according to the 
predetermined correction model by: 

generating a correction parameter file 
readable by the machining apparatus.

16 (continue). distribute the correction parameters to a corresponding machining apparatus;  and 


   store the dimensional detection data and the correction parameters;  

  perform big data analysis on the stored dimensional detection data and the correction parameters; and 

  modify or improve the correction model based on results of the big data analysis.
17.  The machining equipment error correction system of claim 16, wherein the processor is further configured to: 

  store the detection data and the correction parameters; 

  perform big data analysis on the stored detection data and the correction parameters; and 

  adjust the predetermined correction model based on results of the big data analysis.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  As per the table above, claims 1, 7, 8, 10, 16 and 17 of the instant application has each and every limitation of 

Claim Objections
Claims 2-4 and 11-13 are objected to because of the following informalities:  
Claim 2 includes the grammatical error, “comprises predetermined custom parameters …” in lines 2-3.  Suggested claim language “comprises of predetermined custom parameters …”.

Claim 3 includes the grammatical error, “comprises local variables for …” in line 2.  Suggested claim language “comprises of local variables for …”.

Claim 4 includes the grammatical error, “comprises remark information …” in line 2 and “comprises the dimensional inspection standards …” in line 4.  Suggested claim language “comprises of remark information …” and “comprises of the dimensional inspection standards …”.
 
Claim 11 includes the grammatical error, “comprises predetermined custom parameters …” in lines 2-3.  Suggested claim language “comprises of predetermined custom parameters …”.

Claim 12 includes the grammatical error, “comprises local variables for …” in line 2.  Suggested claim language “comprises of
Claim 13 includes the grammatical error, “comprises remark information …” in line 2 and “comprises the dimensional inspection standards …” in line 4.  Suggested claim language “comprises of remark information …” and “comprises of the dimensional inspection standards …”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the machining apparatus” in line 9.

Claim 2 recites “the machining apparatus” in line 3.

Claim 3 recites “the machining apparatus” in line 3, 4 and 5-6.

Claim 5 recites “the machining apparatus” in lines 2-3 and 7, “the dimensional inspection standard” in lines 4-5, and “the dimensional correction parameter” (after correction according to the correction file parameter) in line 5, and “the correction parameter file” (after correction according to the correction file parameter) in lines 8 and 9.

Claim 6 recites “the interval” in in 7 and “the detection data” in lines 7-9 and 11.

Claim 7 recites “the correction parameter” in lines 2 and 6.

Claim 8 recites “the correction parameters” in lines 2 and 3-4 and “the correction model” in line 5.

Claim 10 recites “the machining apparatus” in line 12.

Claim 11 recites “the machining apparatus” in line 3.

Claim 12 recites “the machining apparatus” in lines 3, 4 and 5-6.

Claim 14 recites “the machining apparatus” in lines 3, and “the dimensional inspection standard” in lines 5-6, “the dimensional correction parameter” (after correction according to the correction file parameter) in line 6, and “the correction parameter file” (after correction according to the correction file parameter) in lines  9 and 10.
Claim 15 recites “the interval” in in 7 and “the detection data” in lines 7-9 and 11.

Claim 16 recites “the correction parameter” in lines 2 and 5.

Claim 17 recites “the correction parameters” in lines 3 and 4-5 and “the correction model” in line 6.

Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 3 and 4, dependent from claim 2, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 2.

Claims 8, dependent from claim 7, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 7.

Claims 11-18, dependent from claim 10, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 10.

Claims 12 and 13, dependent from claim 11, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 11.

Claims 17, dependent from claim 16, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 16.
Claim 1 recites “the machining apparatus” in line 9 and “a corresponding machining apparatus” in line 11, wherein the claim is unclear as to whether “the machining apparatus” and “a corresponding machining apparatus” are directed to the same apparatus or a disparate apparatuses; hence claim 1 is rendered indefinite. 

Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 10 recites “the machining apparatus” in line 12 and “a corresponding machining apparatus” in line 13, wherein the claim is unclear as to whether “the machining apparatus” and “a corresponding machining apparatus” are directed to the same apparatus or a disparate apparatuses; hence claim 10 is rendered indefinite. 

Claims 11-18, dependent from claim 10, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 10.

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2012/0253505 A1 discloses a method of computing a correction value for a machine tool having two or more translational axes and one or more rotational axes for correcting error in a position and an orientation of the machine tool with respect to a workpiece due to a geometric error.

U.S. Patent Publication No. 2013/0253693 A1 discloses methods and apparatuses for creating numerical control machining programs that create NC machining programs for providing NC to machine tools.

U.S. Patent Publication No. 2020/0209826 A1 discloses a machining apparatus error correction system and a machining apparatus error correction method.

U.S. Patent Publication No. 2020/0209827 A1 discloses a machining apparatus error correction method is implemented in a machining apparatus error correction system.

U.S. Patent No. 5,239,479 discloses a process for determining the presence, dimensions or correct positioning of a workpiece on a machine tool.

U.S. Patent No. 6,341,245 discloses a displacement compensation apparatus 
for machine tools to compensate displacement resulting from centrifugal force and heat generation caused by spindle rotation in a machine tool.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.